Title: Enclosure: Baring Brothers & Company to John Barnes, 20 October 1814
From: Baring Brothers & Company
To: Barnes, John


            Sir,
London
20th Octr 1814— 
            We have in course, your Esteemed favor of
the 22d June with a
Remittance inclosed for Account of Genl Kosciusko, for
£400. sterling a 60 days—on
William Murdock—which was duly Accepted—and for
which, We shall Understand, with said Gentleman to whom—We have forwarded your
letter.—
            and have the Honor to be—
            Sir—Your
most Obed Huml servt(signed)
Baring Brothers &
Co
          